—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered April 18, 1995, convicting him of assault in the first degree, assault in the second degree (two counts), and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
*317Ordered that the judgment is affirmed.
All of the contentions raised by the defendant on this appeal are unpreserved for appellate review and we decline to review them in the exercise of our interest of justice jurisdiction. O’Brien, J. P., Joy, Altman and Luciano, JJ., concur.